Case 1:18-bk-11049        Doc 52-1    Filed 11/05/18 Entered 11/05/18 14:41:02              Desc
                                     Form F Page 1 of 2


UNITED STATES BANKRUPTCY COURT                                       Form F: Joint Status Report
FOR THE DISTRICT OF RHODE ISLAND                                          TWO PAGE DOCUMENT

In Re:                                              Case Number 1:18-bk-11049
Thomas D. Gammino                                   Chapter 7


          CONSENT ORDER re: STATUS HEARING ON LOSS MITIGATION

       The Court, having scheduled a status hearing on loss mitigation for November 6, 2018, at
which counsel for the Debtor(s) and Deutsche Bank Trust Company Americas, as Trustee for
Residential Accredit Loans, Inc., Mortgage Asset-Backed Pass-Through Certificates, Series
2005-QA7 (the “Creditor”) have been ordered to appear; and by agreement of the parties,
       IT IS HEREBY AGREED:


   (1) The Debtor(s) shall provide all documents requested by the Creditor by N/A (the
       “Response”).


   (2) The Creditor shall conduct a preliminary review of the information submitted by the
       Debtor(s), and if the Creditor requires additional information, the Creditor shall, by email
       or written correspondence, provide the Debtor[s]’ counsel with a list of any additional
       information it requires by N/A after receiving the Response (the “Additional Information
       Request”).


   (3) The Debtor(s) shall fully respond to any Additional Information Request and provide all
       requested documents to Creditor within N/A days after receiving the same from Creditor.


   (4) The parties have agreed to a permanent or temporary loan modification and (a) if a
       Chapter 13 case, then the Debtor will file a Motion to Approve Loan Modification by
       N/A, or (b) if a Chapter 7 case, then loss mitigation may be terminated as successfully
       completed and the parties anticipate filing Form D setting forth the terms of the loan
       modification by N/A.




                                                1
Case 1:18-bk-11049        Doc 52-1     Filed 11/05/18 Entered 11/05/18 14:41:02                  Desc
                                      Form F Page 2 of 2


   (5) Other Comments: The application submitted by the Debtor has been deemed complete.
       The Creditor requests 30 days to complete its review and render a decision.




   (6) In lieu of a status report, the parties request that a continued status hearing on loss
       mitigation be scheduled by the Court for November 28, 2018.

Agreed to this 5th day of November 2018.

Debtor(s)                                             Creditor
By counsel:                                           By counsel:

/s/ Russell D. Raskin_________________                /s/ Catherine V. Eastwood________
Russell D. Raskin, Esq.                               Catherine V. Eastwood, Esquire
Raskin & Berman                                       RI# 6406
116 East Manning Street                               Korde & Associates, P.C.
Providence, RI 02906                                  900 Chelmsford Street, Suite 3102
(401)421-1363                                         Lowell, MA 01851
mail@raskinberman.com                                 Tel: (978) 256-1500
                                                      ceastwood@kordeassociates.com




Consent Order Approved on this _____ day of November 2018.


_____________________________
Honorable Diane Finkle
U.S. Bankruptcy Judge

Date of Continued Status Hearing:




                                                  2
Rev. 12/18/2013
